DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 6-1-22 has been entered.  Claims 1, 6, 10, 12 and 20 have been amended.  Claims 1-10, 12-17, 20-30 and 32-35 are pending.  Claims 1-10, 12-17, 20-22 and 34-35 and species rtTA or derivatives are under consideration.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
The nucleotide sequences listed on Tables 2 and 3 on pages 47-50 of the specification do not have sequence identifier.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, t
o make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-17, 20-22 and 34-35 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for introducing a gene and an inducible cassette into two different safe harbour sites in the genome of a cell in vitro by using CRISPR/Cas9-gRNA system targeting the specific genomic sites as disclosed in the specification, or by using TALEN and ZFN as disclosed in the Pei reference cited below, for controlling transcription of a genetic sequence in a cell, does not reasonably provide enablement for introducing a gene and an inducible cassette into two different safe harbour sites in the genome of a cell in vitro (or ex vivo) without the use of CRISPR/Cas9-gRNA system targeting the specific genomic sites for controlling transcription of a genetic sequence in a cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims and is repeated for the reasons set forth in the preceding Office Action mailed on 3-10-22.  Applicant's arguments filed 6-1-22 have been fully considered but they are not persuasive.
Applicant argues that various approaches to targeted insertion in vitro were disclosed in the specification including the working examples, and additional approaches were well known in the art.  The specification discloses CRISPR/Cas-9 gRNA, TALEN and/or ZFN editing system.  Targeted insertion was performed in vitro with ZFN and CRISPR/Cas9 at two different genetic safe harbor sites (AAVS or ROSA26) (Figs. 4, 14, 18 and examples 1, 5 and 7).  Other targeted insertion in vitro were well known in the art at the time of the application, including meganuclease or homing endonucleases (WO 2007/047859, and Hirata et al., 2002).  One skilled in the art would be able to choose from a variety of editing approaches to make targeted insertion in vitro into different genetic safe harbour sites without engaging in undue experimentation (Remarks, p. 9-11).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 3-10-22 and the following reasons.
It was well known in the art that naked DNA or plasmid cannot integrated into the genome of a cell.  The adenovirus or AAV vector can work as episomal vector or integrate into genomic locus randomly, and retrovirus, such as lentivirus or HIV, integrates into genomic locus randomly.  The specification discloses the use of Cas9n-gRNA system to aid in introducing the exogenous nucleic acid, such as plasmid vector, to integrate into the desired genomic locus.  The claims merely recite introducing an exogenous nucleic acid into a first and a second genetic safe harbour sites of the cell.  It is apparent that the exogenous nucleic acid cannot be integrated into the selected genetic safe harbour sites of the cell without the use of Cas9-gRNA system in vitro or in vivo.  It is NOT enabled to introduce an exogenous nucleic acid into the recited genetic safe harbour sites in a cell either in vitro or in vivo as claimed without the use of Cas9-gRNA system disclosed in the specification.  
Although it was known in the art that CRISPR/Cas-gRNA system, ZFN, TALEN and meganuclease can perform integration of DNA into genome of a cell, each type of gene editing system has its own specific components for the integration of DNA into cellular genome.  CRISPR/Cas9 system require the presence of Cas9 nuclease (a protein or a nucleic acid encoding the protein), and specifically designed crRNA and tracrRNA or sgRNA that can target the specific safe harbour site.  TALEN, ZFN and meganuclease all require specifically designed and developed TALEN, ZFN and meganuclease enzyme that can specifically bind and cut the specific DNA target site, such as specific safe harbour sites.  Further, different safe harbour sites differ in their genomic locations and genetic sequences, and same safe harbour site in different species also have different genetic locations and genetic sequences.  Each gene editing system targeting different safe harbour sites must be considered individually and require undue experimentation to practice over the full scope of the invention claimed.  The claims fail to recite what types of gene editing system is being used and what specific components of said gene editing system is used so as to perform the insertion of the gene and inducible cassette into the two different safe harbour sites of a cell.  It is NOT enabled to introduce a gene and an inducible cassette into two different genetic safe harbour sites in a cell as claimed without the use of specific Cas9-gRNA system or the use of specific TALEN, ZFN or meganuclease.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 10, 12-14, 20-22 and 34-35 remain rejected under 35 U.S.C. 103 as being unpatentable over Seibler et al., 2006 (WO 2006/131543 A1, IDS) in view of Pei et al., 2015 (Scientific Reports, 5: 9205, p. 110, IDS) and is repeated for the reasons set forth in the preceding Office Action mailed on 3-10-22.  Applicant's arguments filed 6-1-22 have been fully considered but they are not persuasive.
Applicant cites MPEP 2143 and argues that Seibler does not teach inserting a gene encoding a transcriptional regulator protein and an inducible cassette into two different safe harbour sites.  Pei does not remedy the deficiencies, because Pei fails to teach insertion of a transcriptional regulator protein at a genetic safe harbour site different from the genetic safe harbour site where the cassette resides, on which the transcriptional regulator protein acts.  The combination of Seibler and Pei teaches, at best, targeted integration of two genes at two distinct sites, wherein neither protein expressed from genes interacts with the protein expressed from the gene at the other locus, or targeted integration of two genes to form an inducible expression system on the same, single genetic safe harbour site (remarks, p. 11-12).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 3-10-22 and following reasons.
Although Pei does not teach insertion of a transcriptional regulator protein at a genetic safe harbour site different from the genetic safe harbour site where the cassette resides, Seibler teaches inserting a responder construct expressing shRNA or siRNA into rosa26 locus and inserting a regulator construct comprising a wt or codon-optimized tet repressor gene into rosa26 locus.  The tetR is considered a transcriptional regulator protein.  The tet operator sequence is considered an inducible promoter.  The shRNA or siRNA is considered a genetic sequence, a transgene or a non-coding RNA.  Pei teaches targeting two different safe harbor sites of iPSC cells, one in Chr. 13 and one in Chr. 19, to generate reporter systems while retaining pluripotent characteristics.  Pei teaches the results in concert provide a novel platform for rapidly developing custom single or dual reporter systems for screening assays.  Since Seibler and Pei teach targeting reporter constructs to safe harbor site and Pei further teaches targeting two different safe harbor sites of iPSC cells, one of ordinary skill in the art would have been motivated to use the method taught by Seibler to target the responder construct and the regulator construct into two different safe harbor sites in order to generate reporter systems while retaining pluripotent characteristics or to provide dual reporter system for screening assays with reasonable expectation of success.  Seibler and Pei teach every element of the claimed invention.

Applicant argues that the specification teaches a highly significant combination of properties arising from the claimed invention and demonstrating unexpected results with respect to the use of different genetic safe harbour sites, including 1) high percentage of cells expressing the genes, 2) the homogeneity in the population resulted from the induction of genetic expression via the cassette.  Applicant cites reference Godecke and reference Alhaji and argues that there are different epigenetic regulators and other genetic factors that can play an important role in regulating the transcription of genes, including gene silencing.  The specification shows unexpected results.  Example 2 shows excitatory cortical neurons were generated from either hESCs or hiPSCs using the claimed method to express NGN2 at a locus distinct from that of its inducible regulator.  Example 3 shows skeletal myocytes were generated from hPSCs by performing the currently claimed method.  Example 7 and Fig. 18 show hESCs lines were generated in which a fluorescent reporter gene was knocked out in an inducible fashion by using an inducible EGFP gRNA and a constitutive Cas9 in the AAVS1 locus.  Further, the increased, homogenous expression of the cassette using the claimed method was surprisingly found to lead to increased speed and efficiency of re-programming of PSCs.  The demonstrated beneficial properties and unexpected results would be sufficient to rebut an argument that the claimed invention is obvious.  None of the cited art teaches that the claimed invention would provide the benefit shown for the first time in Applicant’s specification (Remarks, p. 12-15).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 3-10-22 and following reasons.
The claims read on a method for controlling transcription of a genetic sequence in a cell, comprising a) inserting into a cell a gene encoding a transcriptional regulator protein into a first genetic sage harbour site, and b) inserting into the cell an inducible cassette into a second genetic safe harbour site, wherein said inducible cassette comprises a genetic sequence operably linked to an inducible promoter regulated by the transcriptional regulator protein, wherein said first and second genetic safe harbour sites are different, and step a) and b) are in vitro.  The claims only require inserting a gene and an inducible cassette into two different safe harbour sites in the genome of a cell.  The claims fail to recite any beneficial properties and unexpected results as argued by Applicant.
Seibler teaches inserting a responder construct expressing shRNA or siRNA into rosa26 locus and inserting a regulator construct comprising a wt or codon-optimized tet repressor gene into rosa26 locus.  The tetR is considered a transcriptional regulator protein.  The tet operator sequence is considered an inducible promoter.  The shRNA or siRNA is considered a genetic sequence, a transgene or a non-coding RNA.  Pei teaches targeting two different safe harbor sites of iPSC cells, one in Chr. 13 and one in Chr. 19, to generate reporter systems while retaining pluripotent characteristics.  Pei teaches the results in concert provide a novel platform for rapidly developing custom single or dual reporter systems for screening assays.  Since Seibler and Pei teach targeting reporter constructs to safe harbor site and Pei further teaches targeting two different safe harbor sites of iPSC cells, one of ordinary skill in the art would have been motivated to use the method taught by Seibler to target the responder construct and the regulator construct into two different safe harbor sites in order to generate reporter systems while retaining pluripotent characteristics or to provide dual reporter system for screening assays with reasonable expectation of success.  Seibler and Pei teach every element of the claimed invention.
The teachings of Seibler and Pei would make it obvious for one of ordinary skill in the art to arrive at the instantly claimed method for controlling transcription of a genetic sequence in a cell by inserting a gene and an inducible cassette into two different genetic safe harbour sites of the cell.  Thus, the beneficial properties and unexpected results as argued by Applicant would be evidenced by the specification once the ordinary skill in the art perform the claimed method in view of the teachings of Seibler and Pei.  Further, both Seibler and Pei teach safe harbour sites and it was well known in the art that the safe habour sites provide stable gene expression and are free of the interference of gene silencer.  It is apparent that the safe harbour sites taught by Seibler and Pei, such as Rosa26 and AVVS1, would be without the interference of the gene silencer.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632